Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 05/23/2022. Claim 6 has been canceled. Claims 1, 13, and 20 have been amended. Claims 1-5 and 7-20 are currently pending and have been addressed below.
Priority
The present application, filed on 04/11/2019, claims priority to Provisional Application 62/656,878, filed on 04/12/2018.

Response to Amendment	
Regarding the nonstatutory double patenting rejections, Examiner withdraws the rejections in light of the most recent claim amendments in the instant claims and pending Application 16/382,119.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-5 and 7-19 are directed to a method (i.e. a process). Claim 20 is directed to a staffing sourcing system (i.e. a machine). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: A method for providing a staffing platform for job management, the method comprising: b receiving new staffing requests from users; c. creating job requirements for users; d. receiving profiles from candidates; e. matching the profiles with the job requirements; h. providing an expense management feature, based on candidate and/or user expenses; i. tracking activities of the candidates and the users; and j. providing updates to the candidates and the users, based on the tracking.
Independent claim 13 recites: A method for providing a staffing platform for job management, the method comprising: 5Applicant: Sergott et al. Serial No: 16/382,112Reply Date: May 23, 2022Page 6 of 21receiving a user account enrollment, receiving new staffing requests via a new staffing request page; creating job requirements for users, wherein the user comprises a staffing supplier and/or a hiring entity; receiving profiles from candidates, matching the profiles with the job requirements; providing an expense management feature, based on candidate and/or user expenses; tracking activities of the candidates and the users; and providing updates to the candidates and the users, based on the tracking.
Independent claim 20 recites: A staffing sourcing system comprising: 1. receive new staffing request from a user; 2. create job requirements for users; 3. receive profiles from candidates; 4. match the profiles with the job requirements; 5. determine logistical interview information generated from the candidate database based on the new staffing request [[;]] and send potential interview times and locations to the user via the network; 7. provide an expense management feature, based on candidate and/or user expenses: 8. track activities of the candidates and the users; and 9. provide updates to the candidates and the users, based on the tracking.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss providing a staffing platform for job management including receiving new staffing requests from users, creating job requirements for users, receiving profiles from candidates, matching the profiles with job requirements, which are clear business relations and is one of certain methods of organizing human activity. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of a staffing platform for job management. In particular, the claims only recite the additional elements – staffing platform application, a server, a network, processor, memory, a computer readable memory with a non-transitory computer readable storage medium, a database, integrated calling and chatting feature, an integrated interview scheduling feature. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.	Dependent claims 2-5, 7-12, and 14-19 add additional limitations, for example: (claim 2) further comprising receiving a user account enrollment page; (claim 3) wherein the user comprises a staffing supplier and/or a hiring entity; but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 2011/0276507), hereinafter “O’Malley”, over Raja (US 2005/0049903 A1), hereinafter “Raja”
Regarding Claim 1, O’Malley teaches A method for providing a staffing platform for automated job management, the method comprising: a. providing a staffing platform application installed in a processor of a server connected to a network, the processor having a computer readable memory with a non-transitory computer readable storage medium for storing program instructions: (O’Malley, Abstract, discloses recruitment system and method. O’Malley at least in Figure 6 and para 0026, teaches the computing environment.);
b. receiving new staffing requests from users via a new staffing request page, in the staffing platform application executed by the processor; (O’Malley, Figure 4, discloses a user account enrollment; O’Malley, para 0266, discloses the “Job Position Options” module is for creating a new Job Position; para 0026, teaches the computing environment);
c. creating job requirements for users; (O’Malley, para 0029, discloses H.I.R.E.S. System … the term “Campaign” can be all types of information organized for specific purposes with instructions for delivery and tracking, and includes, but is not limited to job recruiting, job posting(s), job interview(s), job testing, and job criteria; para 0026, discloses a Hiring Entity's Recruiting Database and System; para 0161-0162, discloses recruiters, headhunters, job fairs, job placement agencies, temporary job agencies, job boards… recruiter qualifies for the “Supplier of Applicants”.);
d. receiving profiles from candidates; (O’Malley, para 0335, discloses candidate profiles);
e. matching the profiles with the job requirements; (O’Malley, Abstract, discloses matching; Figures 18-22, discloses the matching processing; para 0137, discloses the Applicant becomes the Candidate when he/she matches all the MATCH criteria to qualify for the first Interview);
f. providing an integrated interview scheduling feature in the staffing platform thereby allowing the candidates and the users to arrange interview times and/or locations; (O’Malley, para 0034, discloses generating an optimized interview schedule for a plurality of dates and times for job interviewers for the particular job opening. O’Malley, Figure 34, element 1174, discloses application is selected to a plurality of interviews; Figure 35, element 1234 and 1238, discloses offer list of interview choices to user; para 0009 and para 0429, discloses a phone interview or in person interview. O’Malley, Figure 38, discloses potential interview times; Figures 35-37, teaches Interview methods, para 0490, teaches venue for interview including face-to-face at the office, face-to-face at another venue, at the office with a virtual interviewer, at another venue with a virtual interviewer, by telephone-live, by telephone-virtual interviewer, by telephone-IVR, online-webcam-live, online webcam virtual interviewer);
g. providing an integrated calling and chatting feature in the staffing platform thereby allowing the candidates and the users to connect; (O’Malley, Figure 30 and para 0064, discloses a user partaking in an interview, Examiner notes the candidate and users are calling and chatting and connecting instantly); 
…
i. tracking activities of the candidates and the users; and (O’Malley, para 0139, discloses The HIRES 102 system will track data during all of these critical periods per Job Industry, Category, Position, region of the country, etc. para 0212, discloses system tracks which invitations get accepted and when.);
j. providing updates to the candidates and the users, based on the tracking (O’Malley, para 0034, discloses updating the dynamic schedule when the candidates select a particular available date and time for the interview).
While O’Malley teaches a platform for recruitment which includes billing and budgeting (See O’Malley at least Fig. 4, element 576), O’Malley does not appear to explicitly teach “h. providing an expense management feature, based on candidate and/or user expenses”.	In the same field of endeavor Raja teaches providing an expense management feature, based on candidate and/or user expenses (Raja, throughout, Raja Abstract; Raja, Figure 1, discloses expense and approval. Figure 4, discloses expense type is travel-airfare, and discloses approval status indicators. Raja, Figure 17, discloses user expense categories including travel, lodging, meals and communication.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference O’Malley with providing an expense management feature, based on candidate and/or user expenses as taught by Raja with the benefit to gather expense data to receive approval and financial processing (Raja, para 0005). The O’Malley invention, now incorporating the Raja invention, has all the limitations of claim 1.

Regarding Claim 2, O’Malley, now incorporating Raja, teaches the method as claimed in claim 1, and O’Malley further teaches further comprising receiving a user account enrollment page (O’Malley, Figure 4, discloses a home page, create new account with login information, privacy policy, terms of service and billing information).

Regarding Claim 3, O’Malley, now incorporating Raja, teaches the method as claimed in claim 1, and O’Malley further teaches wherein the user comprises a staffing supplier and/or a hiring entity (O’Malley, Figure 1, element 82, discloses hiring entity and/or company).

Regarding Claim 4, O’Malley, now incorporating Raja, teaches the method as claimed in claim 3, and O’Malley further teaches wherein the staffing supplier comprises a recruiter (O’Malley, para 0034 and 0161, discloses a recruiter for the particular job opening).

Regarding Claim 5, O’Malley, now incorporating Raja, teaches the method as claimed in claim 1, and O’Malley further teaches wherein the new staffing request page further comprises providing a job requisition forwarding feature, allowing the users to forward job requisition details to other users in a secure manner (O’Malley, Abstract, discloses job opening. para 0034, discloses job opening and forwarding a communication from the computer. Further, para 0557, discloses recruiter would receive an invitation link to forward with a unique identifier/ID.)

Regarding Claim 7, O’Malley, now incorporating Raja, teaches the method as claimed in claim 1. While O’Malley discloses approval status (Fig 7, element 756), O’Malley does not appear to explicitly teach “wherein the expense management feature further comprises information regarding expense approval status”.	In the same field of endeavor Raja teaches wherein the expense management feature further comprises information regarding expense approval status (Raja, throughout teaches expense management, Raja, Figure 1, teaches expense and approval. Figure 4, discloses expense type is travel-airfare, and discloses approval status indicators.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference O’Malley with the expense management feature further comprises information regarding expense approval status as taught by Raja with the benefit to gather expense data to receive approval and financial processing (Raja, para 0005).

Regarding Claim 8, O’Malley, now incorporating Raja, teaches the method as claimed in claim 1. Yet, O’Malley does not appear to explicitly teach “wherein the expense management feature further comprises information regarding an expense category”.	In the same field of endeavor Raja teaches wherein the expense management feature further comprises information regarding an expense category (Raja, throughout teaches expense management, Raja, Figure 17, discloses user expense categories including travel, lodging, meals and communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference O’Malley with the expense management feature further comprises information regarding an expense category as taught by Raja with the benefit to gather expense data to receive approval and financial processing (Raja, para 0005).

Regarding Claim 9, O’Malley, now incorporating Raja, teaches the method as claimed in claim 8. Yet, O’Malley does not appear to explicitly teach “wherein the expense category comprises candidate expense information related to food and/or hotel and/or gas and/or flight and/or uncategorized expenses”.	In the same field of endeavor Raja teaches wherein the expense category comprises candidate expense information related to food and/or hotel and/or gas and/or flight and/or uncategorized expenses (Raja, throughout teaches expense management, Raja, Figure 17, discloses user expense categories including travel, lodging, meals and communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference O’Malley with the expense category comprises candidate expense information related to food and/or hotel and/or gas and/or flight and/or uncategorized expenses as taught by Raja with the benefit to gather expense data to receive approval and financial processing (Raja, para 0005).

Regarding Claim 10, O’Malley, now incorporating Raja, teaches the method as claimed in claim 1, and O’Malley further teaches wherein the integrated interview scheduling feature allows users to send up to five potential interview time slots to candidates (O’Malley, Figure 34, element 1174, discloses application is selected to a plurality of interviews; Figure 35, element 1234 and 1238, discloses offer list of interview choices to user. O’Malley, para 0034, discloses collecting one or more dates and times from one or more job interviewers for the particular job, wherein the job interviewers would be available for the job interview; automatically generating via a computer an optimized interview schedule for a plurality of dates and times; para 0547, discloses arranging next round interviews for five (5) candidates. Further, Figures 38-40, discloses a list of dates and times for interviews).

Regarding Claim 11, O’Malley, now incorporating Raja, teaches the method as claimed in claim 1, and O’Malley further teaches wherein the integrated interview scheduling feature provides information regarding an interview category (O’Malley, Figure 35, discloses in elements 1234 and 1238, offer list of interview choices to the user and offer the closes interview choices. Further, Figures 38-40, discloses interview days, times and dates).

Regarding Claim 12, O’Malley, now incorporating Raja, teaches the method as claimed in claim 11, and O’Malley further teaches wherein the interview category comprises a phone interview and/or in-person interview (O’Malley, Figure 35, element 1234 and 1238, discloses offer list of interview choices to user; para 0009 and para 0429, discloses a phone interview or in person interview.)

Regarding Claim 13, O’Malley teaches a method for providing a staffing platform for automated job management, the method comprising: providing a staffing platform application installed in a processor of a server connected to a network, the processor having a computer readable memory with a non-transitory computer readable storage medium for storing program instructions: receiving a user account enrollment page, in the staffing platform application executed by the processor; (O’Malley, Abstract, discloses recruitment system and method. O’Malley at least in Figure 6 and para 0026, teaches the computing environment
receiving a user account enrollment page, in the staffing platform application executed by the processor; (O’Malley, Figure 4, discloses a user account enrollment; para 0026, teaches the computing environment);
receiving new staffing requests via a new staffing request page; (O’Malley, para 0266, discloses the “Job Position Options” module is for creating a new Job Position);
creating job requirements for users, wherein the user comprises a staffing supplier and/or a hiring entity; (O’Malley, para 0029, discloses H.I.R.E.S. System … the term “Campaign” can be all types of information organized for specific purposes with instructions for delivery and tracking, and includes, but is not limited to job recruiting, job posting(s), job interview(s), job testing, and job criteria; para 0026, discloses a Hiring Entity's Recruiting Database and System; para 0161-0162, discloses recruiters, headhunters, job fairs, job placement agencies, temporary job agencies, job boards… recruiter qualifies for the “Supplier of Applicants”.);
receiving profiles from candidates; (O’Malley, para 0335, discloses candidate profiles);
matching the profiles with the job requirements; (O’Malley, Abstract, discloses matching; Figures 18-22, discloses the matching processing; para 0137, discloses the Applicant becomes the Candidate when he/she matches all the MATCH criteria to qualify for the first Interview);
providing an integrated interview scheduling feature in the staffing platform thereby allowing the users to arrange the interview time and/or locations (O’Malley, para 0034, discloses generating an optimized interview schedule for a plurality of dates and times for job interviewers for the particular job opening. O’Malley, Figure 34, element 1174, discloses application is selected to a plurality of interviews; Figure 35, element 1234 and 1238, discloses offer list of interview choices to user; para 0009 and para 0429, discloses a phone interview or in person interview. O’Malley, Figure 38, discloses potential interview times; Figures 35-37, teaches Interview methods, para 0490, teaches venue for interview including face-to-face at the office, face-to-face at another venue, at the office with a virtual interviewer, at another venue with a virtual interviewer, by telephone-live, by telephone-virtual interviewer, by telephone-IVR, online-webcam-live, online webcam virtual interviewer);
…
providing an integrated calling and chatting feature in the staffing platform thereby allowing the candidates and the users to connect instantly; (O’Malley, Figure 30 and para 0064, discloses a user partaking in an interview, Examiner notes the candidate and users are calling and chatting and connecting instantly);
tracking activities of the candidates and the users; and (O’Malley, para 0139, discloses The HIRES 102 system will track data during all of these critical periods per Job Industry, Category, Position, region of the country, etc. para 0212, discloses system tracks which invitations get accepted and when.);
providing updates to the candidates and the users, based on the tracking (O’Malley, para 0034, discloses updating the dynamic schedule when the candidates select a particular available date and time for the interview).
While O’Malley teaches a platform for recruitment which includes billing and budgeting (See O’Malley at least Fig. 4, element 576), O’Malley does not appear to explicitly teach “providing an expense management feature, based on candidate and/or user expenses”.	In the same field of endeavor Raja teaches providing an expense management feature, based on candidate and/or user expenses (Raja, throughout, Raja Abstract; Raja, Figure 1, discloses expense and approval. Figure 4, discloses expense type is travel-airfare, and discloses approval status indicators. Raja, Figure 17, discloses user expense categories including travel, lodging, meals and communication.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference O’Malley with providing an expense management feature, based on candidate and/or user expenses as taught by Raja with the benefit to gather expense data to receive approval and financial processing (Raja, para 0005). The O’Malley invention, now incorporating the Raja invention, has all the limitations of claim 13.

Regarding Claim 14, O’Malley, now incorporating Raja, teaches the method as claimed in claim 13, and O’Malley further teaches wherein the new staffing request page further comprises information regarding hourly billable rates (O’Malley, Figure 4, element 576, discloses billing in new staffing page. Further, O’Malley, para 0837 and 0842, discloses $22/hour for salary).

Regarding Claim 15, O’Malley, now incorporating Raja, teaches the method as claimed in claim 13, and O’Malley further teaches wherein the new staffing request page further comprises information regarding the number of open positions (O’Malley, para 0571, discloses the total number of candidates sought.)

Regarding Claim 16, O’Malley, now incorporating Raja, teaches the method as claimed in claim 13, and O’Malley further teaches wherein the integrated interview scheduling feature includes a follow-up tool in the staffing platform thereby allowing candidates and users to arrange a follow-up recruiter meeting time (O’Malley, para 0112-0113, discloses next round interviews (Examiner notes a second interview is a follow-up recruiter meeting), Further, para 0134, discloses follow-up with Applicant.)

Regarding Claim 17, O’Malley, now incorporating Raja, teaches the method as claimed in claim 13, and O’Malley further teaches further comprising enabling the candidates to set their preferred times and/or locations for interaction with the users (O’Malley, Figures 38-40, enables candidates to set their preferred times to interact with users; Figures 35-37, teaches Interview methods, para 0490, teaches venue for interview including face-to-face at the office, face-to-face at another venue, at the office with a virtual interviewer, at another venue with a virtual interviewer, by telephone-live, by telephone-virtual interviewer, by telephone-IVR, online-webcam-live, online webcam virtual interviewer).

Regarding Claim 18, O’Malley, now incorporating Raja, teaches the method as claimed in claim 13, and O’Malley further teaches further comprising displaying real-time notifications to users without the need to log in to the application (O’Malley, Abstract, discloses a transmitter for transmitting the message to a communication device associated with an individual in real-time; para 0671, discloses notification can be via email, mobile SMS/MMS, and/or applied to a Calendar program.)

Regarding Claim 19, O’Malley, now incorporating Raja, teaches the method as claimed in claim 13, and O’Malley further teaches wherein the new staffing request page further comprises providing a job requisition forwarding feature, allowing the users to forward job requisition details to other users in a secure manner (O’Malley, Abstract, discloses job opening, para 0034, discloses job opening and forwarding a communication from the computer. Further, para 0557, discloses recruiter would receive an invitation link to forward with a unique identifier/ID.).

Regarding Claim 20, O’Malley teaches A staffing sourcing system comprising: a. a server connected to a network, the server receiving requests from users via the network, the server comprising: i. at least one processor; ii. a database for storing trigger image information; 
iii. a computer readable memory operatively coupled to the processor, the computer readable memory having a non-transitory computer readable storage medium for storing program instructions, the processor installed with a staffing platform application that when executed by the processor, causes the processor to: (O’Malley, Abstract; Figure 51; para 0026-0028, and 0086-0089 discloses computing environment including databases, memory, processors and servers.); 
receive new staffing request from a user via the network; (O’Malley, Abstract and para 0034, discloses the processing device utilizes information regarding at least one job opening. O’Malley, para 0266, discloses the “Job Position Options” module is for creating a new Job Position.); 
2. create job requirements for users; (O’Malley, para 0029, discloses H.I.R.E.S. System … the term “Campaign” can be all types of information organized for specific purposes with instructions for delivery and tracking, and includes, but is not limited to job recruiting, job posting(s), job interview(s), job testing, and job criteria; para 0026, discloses a Hiring Entity's Recruiting Database and System; para 0161-0162, discloses recruiters, headhunters, job fairs, job placement agencies, temporary job agencies, job boards… recruiter qualifies for the “Supplier of Applicants”.);
3. receive profiles from candidates; (O’Malley, para 0335, discloses candidate profiles);
4. match the profiles with the job requirements; (O’Malley, Abstract, discloses matching; Figures 18-22, discloses the matching processing; para 0137, discloses the Applicant becomes the Candidate when he/she matches all the MATCH criteria to qualify for the first Interview);
5. determine logistical interview information generated from the candidate database based on the new staffing request [[;]] and send potential interview times and locations to the user via the network; (O’Malley, para 0034, discloses generating via a computer an optimized interview schedule for a plurality of dates and times the job interviewers would be available to conduct the job interviews for the particular job opening; Figure 38, discloses potential interview times; Figures 35-37, teaches Interview methods, para 0490, teaches venue for interview including face-to-face at the office, face-to-face at another venue, at the office with a virtual interviewer, at another venue with a virtual interviewer, by telephone-live, by telephone-virtual interviewer, by telephone-IVR, online-webcam-live, online webcam virtual interviewer; O’Malley, para 0034, discloses a plurality of dates and times the job interviewers would be available to conduct the job interviews for the particular job opening and forwarding this communication from the computer to the candidates);
6. provide an integrated calling and chatting feature in the staffing platform application thereby allowing the candidates and the users to connect; (O’Malley, Figure 30 and para 0064, discloses a user partaking in an interview, Examiner notes the candidate and users are calling and chatting and connecting instantly);  
8. track activities of the candidates and the users; (O’Malley, para 0139, discloses The HIRES 102 system will track data during all of these critical periods per Job Industry, Category, Position, region of the country, etc. para 0212, discloses system tracks which invitations get accepted and when.);
9. provide updates to the candidates and the users, based on the tracking (O’Malley, para 0034, discloses updating the dynamic schedule when the candidates select a particular available date and time for the interview).
While O’Malley teaches a platform for recruitment which includes billing and budgeting (See O’Malley at least Fig. 4, element 576), O’Malley does not appear to explicitly teach “7. provide an expense management feature, based on candidate and/or user expenses”.	In the same field of endeavor Raja teaches provide an expense management feature, based on candidate and/or user expenses (Raja, throughout, Raja Abstract; Raja, Figure 1, discloses expense and approval. Figure 4, discloses expense type is travel-airfare, and discloses approval status indicators. Raja, Figure 17, discloses user expense categories including travel, lodging, meals and communication.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference O’Malley with provide an expense management feature, based on candidate and/or user expenses as taught by Raja with the benefit to gather expense data to receive approval and financial processing (Raja, para 0005). The O’Malley invention, now incorporating the Raja invention, has all the limitations of claim 20.


Response to Arguments
Applicants arguments filed on 05/23/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Applicant’s arguments have been fully considered but are found unpersuasive.
Regarding Step 2A: Prong One: Abstract Ideas	With respect to Applicants remarks that the claims are not directed to an abstract idea, Examiner respectfully disagrees. With respect to the abstract idea, Examiner has explained the abstract idea as outlined in the above 101 rejection, and reproduced below, as the claims fall under at least the abstract grouping of: 	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss providing a staffing platform for job management including receiving new staffing requests from users, creating job requirements for users, receiving profiles from candidates, matching the profiles with job requirements, which are clear business relations and is one of certain methods of organizing human activity. 	Further, with respect to Applicants remarks on the computer system, Examiner respectfully notes the computing environment is considered in Step 2A: Prong Two and Step 2B.	
Regarding Step 2A: Prong Two
With respect to integration of the abstract idea into a practical application, the computing elements (a server, a network, processor, memory, a computer readable memory with a non-transitory computer readable storage medium, a database, integrated calling and chatting feature, an integrated interview scheduling feature) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. Examiner has reviewed Applicants claims and specification and has found only generic computing elements. With respect to the interview scheduling feature, Applicants own specification states it is known in the art, see Applicants spec, para 0045 “Notably, compatible calendaring systems that may integrate with the interview scheduling features above comprise Outlook Calendar, Google Calendar, and similar shared calendaring systems known in the art.” With respect to the integrated calling and chatting feature that allows the candidates and users to connect, Applicants specification, para 0048, recites “the staffing system integrates SMS, email, and texting buttons into each display page, allowing the candidates and the users to connect instantly”, para 0043, states system uses “messaging services common in the art”. Examiner fails to see how the generic recitations of basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and is not integrated into a practical application.	Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.
	 Regarding 35 U.S.C. § 102 rejections. With respect to Applicants 102 arguments on claim 20, these arguments are moot as claim 20 is now a 103 rejection with O’Malley reference over Raja.
	 Regarding 35 U.S.C. § 103 rejections. Examiner has updated the prior art rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 103 rejection.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of O’Malley and Raja teaches the limitations of the claims as described in detail above. 	Further, Applicants remarks do not argue any specific claim limitations. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111 because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference.	With respect to Applicants remarks that O’Malley does not teach real-time notification features, Examiner respectfully disagrees. See at least, O’Malley, Abstract, teaches transmitting the message to a communication device associated with an individual in real-time. 	With respect to Applicants remarks that O’Malley fails to provide details of the location of an interview, Examiner respectfully disagrees. See at least O’Malley, para 0034, discloses generating an optimized interview schedule for a plurality of dates and times for job interviewers for the particular job opening. O’Malley, Figure 34, element 1174, discloses application is selected to a plurality of interviews; Figure 35, element 1234, discloses offer list of interview choices to user; Figures 35-38, teaches Interview methods, para 0490, teaches venue for interview including face-to-face at the office, face-to-face at another venue, at the office with a virtual interviewer, at another venue with a virtual interviewer, by telephone-live, by telephone-virtual interviewer, by telephone-IVR, online-webcam-live, online webcam virtual interviewer. Therefore, Applicants remarks are found unpersuasive. 	With respect to Applicants remarks that O’Malley “does not provide any chat options for connecting with the user”, Examiner respectfully disagrees. See at least O’Malley, Figure 30 and para 0064, discloses a user partaking in an interview. Examiner respectfully notes Figure 30 depicts the Webcam with audio and image of user with headset and microphone. Examiner notes this is candidate and users chatting and connecting instantly. 		With respect to Applicant’s remarks that O’Malley “does not have such an expense management feature”, Examiner respectfully notes Raja, not O’Malley, is relied on to teach the expense management feature, as outlined in the above 103 rejection. 	Further, with respect to Applicants remarks “Raja fails to display real-time notifications of expense between the client and the company. Further, the expense management feature of the present application comprises information regarding the expense category, the name of spender, payments executed, reference numbers, and the hiring entity or other entity responsible for covering the expenses. The expense category includes candidate expense information related to food and/or hotel and/or gas and/or flight and/or uncategorized expenses, and the like.” Examiner respectfully notes these are not limitations in the claims. Applicant again fails to specifically point out how the language of the claims patentably distinguishes them from the references. Therefore, Applicant's arguments again fail to comply with 37 CFR 1.111.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Duraiswamy et al. US 2010/0241581 A1 – discussing interactive interviewing and recruitment
Hartman et al. US 2014/0081883 A1 – discussing recruiting candidate methods
Ashkenazi et al. US 2017/0357945 A1 – discussing automated recruitment platform determines based on a candidate's work history, one or more matching job listings.
Garg et al. US 2015/0170103 A1 – discussing a network based referral system for recruitment.
Bryce et al. US 2002/0143573 A1 – discussing integrated automated recruiting management system has three main components: a criteria matching application for matching a job seeker's skills and qualification's with those required by a job posting; a message center server and downloadable client for providing a recruiter with a way of communicating particular screening questions to a job seeker and receiving a response in text, audio or video; and a web-based job recruiter application for providing an Internet web site accessible to job recruiters and job seekers and for coordinating the first two components. The system permits a recruiter to post a detailed job posting, receives job seeker applications, ranks and sorts candidates according to skills and qualifications, automatically queries job seeker references, communicates recruiter questions to job seekers and receives responses, including audio and video, provides the recruiter with a package of the information collected, and automated tools for scheduling interviews.
Chuang US 2013/0275323 A1 – discussing account management; Figures 6, 12, para 0095, 0103, 0150 and 0306-0323.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                  
/SANGEETA BAHL/Primary Examiner, Art Unit 3629